/ 6
AF Approval | Chief Approvat yD

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION —

UNITED STATES OF AMERICA
Vv. CASE NO. 8:19-cr-445-T-33A AS
ODIMAR ARAGON PANDALES .
PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Karin B. Hoppmann, Attorney for the United States for the Middle District of
Florida, acting under authority conferred by 28 U.S.C. § 515, and the
defendant, Odimar Aragon Pandales, and the attorney for the defendant,
Darlene Calzon Batror, Esq., mutually agree as follows:
A.  Particularized Terms
1. Counts Pleading To
The defendant shall enter a plea of guilty to Counts One and
Two of the Information. Count One charges the defendant with conspiracy to
defraud the United States and obstruct justice, in violation of 18 U.S.C. § 371.
Count Two charges the defendant with obstruction of the administration of

justice, in violation of 18 U.S.C. § 1503(a).

ih

Defendant’s Initials

 
2. Maximum Penalties
Count One carries a maximum sentence of five years’

imprisonment, a fine of up to $250,000, a term of supervised release of not
more than three years, and a special assessment of $100. Count Two carries a
maximum sentence of ten years’ imprisonment, a fine of up to $250,000, a
term of supervised release of not more than three years, and a special
assessment of $100. With respect to certain offenses, the Court shall order the
defendant to make restitution to any victim of the offense(s), and with respect
to other offenses, the Court may order the defendant to make restitution to
any victim of the offense(s), or to the community, as set forth below.

3. Elements of the Offense(s)

The defendant acknowledges understanding the nature and
elements of the offenses with which defendant has been charged and to which
defendant is pleading guilty. The elements of Count One are:

First: two or more persons in some way agreed to try to
accomplish a shared and unlawful plan;

Second: the Defendant knew the unlawful purposes of the
plan—in this case, to defraud the United States and
obstruct justice—and willfully joined in it;

Third: during the conspiracy, one of the conspirators

knowingly engaged in at least one overt act as
described in the indictment; and

Defendant’s Initials bh 2

 
Fourth: the overt act was committed at or about the time
alleged and with the purpose of carrying out or
accomplishing some object of the conspiracy.

The elements of Count Two are:

First: there was a proceeding before this Court; and

Second: the Defendant knowingly and corruptly tried to influence,
obstruct, or impede the due administration of justice in
that judicial proceeding.

4. Indictment Waiver
Defendant will waive the right to be charged by way of

indictment before a federal grand jury.

5. No Further Charges

If the Court accepts this plea agreement, the United States
Attorney’s Office for the Middle District of Florida agrees not to charge .
defendant with committing any other federal criminal offenses known to the
United States Attorney’s Office at the time of the execution of this agreement,
related to the conduct giving rise to this plea agreement.

6. Guidelines Sentence

Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will
recommend to the Court that the defendant be sentenced. within the
defendant’s applicable guidelines range as determined by the Court pursuant
to the United States Sentencing Guidelines, as adjusted by any departure the

United States has agreed to recommend in this plea agreement. The parties

Defendant's Initials bh , 3

 
understand that such a recommendation is not binding on the Court and that,
if it is not accepted by this Court, neither the United States nor the defendant
will be allowed to withdraw from the plea agreement, and the defendant will
not be allowed to withdraw from the plea of guilty.

7. Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will not oppose the defendant’s request to the Court that the
defendant receive a two-level downward adjustment for acceptance of
responsibility, pursuant to USSG §3E1.1(a). The defendant understands that
this recommendation or request is not binding on the Court, and if not
accepted by the Court, the defendant will not be allowed to withdraw from the
plea.

Further, at the time of sentencing, if the defendant’s offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG § 3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG § 3E1.1(b) for a downward adjustment of one additional

level. The defendant understands that the determination as to whether the

Defendant’s Initials ) . 4

 
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.

8. Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the

investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's
possession or control, and to be reasonably available for interviews which the
United States may require. If the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion at the time of sentencing recommending (1) a downward departure

from the applicable guideline range pursuant to USSG §5K1.1, or (2) the

I
M '
Defendant’s Initials | 5

 

 
imposition of a sentence below a statutory minimum, if any, pursuant to 18
U.S.C. § 3553(e), or (3) both. If the cooperation is completed subsequent to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
understands that the determination as to whether "substantial assistance" has
been provided or what type of motion related thereto will be filed, if any, rests
solely with the United States Attorney for the Middle District of Florida, and.
the defendant agrees that defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise.

9, Use of Information - Section 1B1.8

Pursuant to USSG §1B1.8(a), the United States agrees that no

self-incriminating information which the defendant may provide during the
course of defendant's cooperation and pursuant to this agreement shall be used
in determining the applicable sentencing guideline range, subject to the

restrictions and limitations set forth in USSG §1B1.8(b).

Defendant’s Initials DA 6

 
10. Cooperation - Responsibilities of Parties

a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating circumstances indicative of the defendant's rehabilitative
intent by assuming the fundamental civic duty of reporting crime. However,
the defendant understands that the government can make no representation
that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation.

b. It is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the defendant falsely implicate or
incriminate any person, or should the defendant fail to voluntarily and
unreservedly disclose and provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted
herein, the following conditions shall apply:

(1) The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

(2) The United States may prosecute the defendant for

the charges which are to be dismissed pursuant to this agreement, if any, and

|
Defendant’s Initials ih 7

 
may either seek reinstatement of or refile such charges and prosecute the
defendant thereon in the event such charges have been dismissed pursuant to
this agreement. With regard to such charges, if any, which have been
dismissed, the defendant, being fully aware of the nature of all such charges
now pending in the instant case, and being further aware of defendant's rights,
as to all felony charges pending in such cases (those offenses punishable by
imprisonment for a term of over one year), to not be held to answer to said.
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order
dismissing them or, alternatively, does hereby waive, in open court,
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges.

(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance

with this agreement, the United States agrees to forego, and the defendant

Defendant’s Initials f 8

 
agrees to waive the statute of limitations and any speedy trial claims as to any
such offenses.

(4) The government may use against the defendant the
defendant's own admissions and statements and the information and books,
papers, documents, and objects that the defendant has furnished in the course
of the defendant's cooperation with the government.

(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts
to which the defendant has pled; or in the alternative, at the option of the
United States, the United States may move the Court to declare this entire
plea agreement null and void.

11. Forfeiture of Assets
The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c),
whether in the possession or control of the United States, the defendant or
defendant’s nominees. The assets to be forfeited specifically include, but are

not limited to, a forfeiture money judgment of at least $230,000 constituting

Defendant’s Initials h 9

 
the proceeds the defendant obtained as the result of his obstruction of the
administration of justice, as charged in Count Two, to which the defendant is
pleading guilty. The defendant acknowledges and agrees that: (1) the
defendant obtained this amount as a result of the commission of the offense(s),
and (2) as a result of the acts and omissions of the defendant, the proceeds
have been transferred to third parties and cannot be located by the United
States upon the exercise of due diligence. Therefore, the defendant agrees
that, pursuant to 21 U.S.C. § 853(p), the United States is entitled to forfeit any
other property of the defendant (substitute assets), up to the amount of
proceeds the defendant obtained, as the result of the offenses of conviction.
The defendant further consents to, and agrees not to oppose, any motion for
substitute assets filed by the United States up to the amount of proceeds
obtained from commission of the offenses. The defendant agrees that
forfeiture of substitute assets as authorized herein shall not be deemed an
alteration of the defendant’s sentence.

The defendant also agrees to waive all constitutional, statutory,
and procedural challenges (including direct appeal, habeas corpus, or any
other means) to any forfeiture carried out in accordance with this Plea
Agreement on any grounds, including that the forfeiture described herein

constitutes an excessive fine, was not properly noticed in the charging

Defendant’s Initials | . ‘10

 
instrument, addressed by the Court at the time of the guilty plea, announced at
sentencing, or incorporated into the judgment.

The defendant admits and agrees that the conduct described in
the Factual Basis below provides a sufficient factual and statutory basis for the
forfeiture of the property sought by the government. Pursuant to Rule ~
32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
- satisfy the notice requirement and will be final as to the defendant at the time
it is entered. In the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written
judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all substitute assets and to transfer custody of such assets to the United.
States before the defendant’s sentencing. To that end, the defendant agrees to
make a full and complete disclosure of all assets over which defendant
exercises control, including all assets held by nominees, to execute any
documents requested by the United States to obtain from any other parties by
lawful means any records of assets owned by the defendant, and to consent to
the release of the defendant’s tax returns for the previous five years. The
defendant agrees to be interviewed by the government, prior to and after

sentencing, regarding such assets. The defendant further agrees to be

Defendant’s Initials f 11

 
polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the
defendant as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to any substitute assets before the
defendant’s sentencing. In addition to providing full and complete
information about substitute assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement, the defendant
may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement.

The defendant agrees that the forfeiture provisions of this plea

agreement are intended to, and will, survive the defendant, notwithstanding

Defendant’s Initials | . 12

 
the abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including the forfeiture of any substitute assets, is
final.
B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663, including restitution as to all counts charged, whether or not the
defendant enters a plea of guilty to such counts, and whether or not such
counts are dismissed pursuant to this agreement. The defendant further
understands that compliance with any restitution payment plan imposed by
the Court in no way precludes the United States from simultaneously pursuing
other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),

including, but not limited to, garnishment and execution, pursuant to the

Defendant’s Initials 13

 

 
Mandatory Victims Restitution Act, in order to ensure that the defendant's
restitution obligation is satisfied.

On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. The special
assessment is due on the date of sentencing.

The defendant understands that this agreement imposes no
limitation as to fine.

2. Supervised Release

The defendant understands that the offense(s) to which the
defendant is pleading provide(s) for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.

3, Immigration Consequences of Pleading Guilty

The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the

United States in the future.

Defendant’s Initials I 14

 
A. Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count(s) to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any
misstatements or inaccuracies. The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
5. Financial Disclosures
Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(@i), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that her financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which she has any interest
or over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The

defendant further agrees to execute any documents requested by the United

Defendant’s Initials 15

 

 
States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney’s Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,
and local tax returns, bank records and any other financial information
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.

6. Sentencing Recommendations |

It is understood by the parties that the Court is neither a party to

nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will

be determined solely by the Court, with the assistance of the United States

Os. 16

Defendant’s Initials

 
Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly
reserves the right to support and defend any decision that the Court may make
with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.

7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and

authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the

Constitution; provided, however, that if the government exercises its right to

4

Defendant’s Initials \ { 17

 
appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
It is further understood that this agreement is limited to the
Office of the United States Attorney for the Middle District of Florida and
cannot bind other federal, state, or local prosecuting authorities, although this
office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9, Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,

intimidation, or coercion of any kind. The defendant further acknowledges

Defendant’s Initials A 18

 
defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the
right to be tried by a jury with the assistance of counsel, the right to confront
and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.

The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to

hold public office, to serve on a jury, or to have possession of firearms.

Defendant’s Initials 19

 

 
11. Factual Basis

Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth below are true, and were this case to go to trial, the United States would
be able to prove those specific facts and others beyond a reasonable doubt.

FACTS

From September 2015 through August 30, 2019, the defendant,
Odimar Aragon Pandales (“Pandales”), knowingly and willfully conspired
with a person known to the United States, but referred to herein as “Attorney-
1,” and certain clients of Attorney-1, to (1) defraud the United States for the
purpose of impeding, impairing, obstructing, and defeating—through deceit,
craft, trickery, and dishonest means—the lawful governmental functions of the
United States, that is the United States Attorney’s Office for the Middle
District of Florida (“USAO MDFL”) in determining whether to file a 5K1.1
or Rule 35 motion to reduce various federal defendants’ prison sentences, or
anticipated prison sentences, based on substantial assistance provided to the
United States, and the United States District Court for the Middle District of
Florida (“USDC MDFL”) in deciding whether to grant a 5K1.1 or Rule 35

motion to reduce the prison sentences or anticipated prison sentences of these

Defendant's Initials WK 20

 
federal defendants; and (2) obstruct the administration of justice in a pending
judicial proceeding.

Section 5K1.1 of the United States Sentencing Guidelines
(“5K1.1”) and Rule 35(b) of the Federal Rules of Criminal Procedure (“Rule
35”) set forth the procedures by which a United States District Court can
reduce a federal defendant’s sentence for providing substantial assistance to
the United States. In particular, 5K1.1 authorizes the United States to file a
pre-sentence motion to reduce the defendant’s sentencing guidelines range if
the defendant provides substantial assistance in the investigation or
prosecution of another person. Rule 35, on the other hand, authorizes the
United States to file a post-sentence motion to reduce a defendant’s sentence
for providing substantial assistance to the United States in the investigation or
prosecution of another person.

The USAO MDFL—the federal prosecuting authority in the
Middle District of Florida—has the authority to determine whether a
defendant provides substantial assistance to the United States and whether to
file a motion to reduce the defendant’s sentence pursuant to 5K 1.1 or Rule 35.
T ypically, before filing a 5K1.1 or Rule 35 motion to reduce a defendant’s
sentence, the USAO MDFL requires the defendant to personally provide

substantial assistance to the United States in its investigation or prosecution of

 

Defendant’s Initials 21

 
another person for committing a crime. Accordingly, in the usual case, a
defendant will personally provide substantial assistance to the United States
and, as a reward for that assistance, the USAO MDFL will file a 5K1.1 or
Rule 35 motion with the USDC MDFL to reduce the defendant’s sentence.

Without the filing of a 5K1.1 motion, a U.S. District Court does
not have the authority to depart downward from a defendant’s sentencing
guidelines range based on substantial assistance,! and without the filing of a
Rule 35 motion, a U.S. District Court does not have the authority to reduce a
defendant’s sentence based on substantial assistance to the United States.

In this case, the ultimate goal of the conspirators was to convince
the USAO MDFL to file a 5K1.1 or Rule 35 motion for Attorney-1’s clients
under false and fraudulent pretenses, and for the USDC MDFL to grant those
motions, thereby resulting in reduced prison sentences for Attorney-1’s clients.
Those efforts, however, were thwarted by federal law enforcement authorities.

PANDALES is a Colombian national with deferred action in the
United States. In January 2011, a federal grand jury in the Middle District of
Florida returned an indictment against PANDALES charging him with

conspiracy to possess with intent to distribute five kilograms or more of

 

t Notwithstanding the lack of authority to depart downward under these
circumstances, a U.S. District Court may nevertheless vary downward in a sentence
based on a defendant’s cooperation with the United States.

Defendant’s Initials ih 22

 
cocaine while on board a vessel subject to the jurisdiction of the United States
and conspiracy to manufacture and distribute five kilograms or more of
cocaine. See Case No. 8:11-cr-27-T-23TGW. On or about April 26, 2012,
PANDALES pleaded guilty to both counts in the indictment. PANDALES
cooperated extensively with the United States, which compelled the USAO
MODEL to file a 5K1.1 motion for him. The USDC MDFL granted that
motion and on or about November 23, 2015, it sentenced PANDALES to
time served and five years’ supervised release.

Around September 2015, PANDALES and Attorney-1 devised a
plan to broker 5K1.1 and Rule 35 sentence reductions by selling information
to Attorney-1’s clients to earn them substantial assistance credit.
PANDALES’s role was to obtain information about drug trafficking activities
that would be of interest to law enforcement. Attorney-1 would then relay this
information to his clients, who, in turn, would provide it to federal law
enforcement. Attorney-1 was also responsible for collecting the fees from his
clients and sharing it with PANDALES. Ifthe information led to a successful
interdiction of narcotics, Attorney-1 would advocate for a 5K1.1 or Rule 35
sentence reduction for his client. To try and minimize detection by law

enforcement regarding their conspiratorial activities, PANDALES and.

Defendant’s Initials i} | 23

 
Attorney-1 used WhatsApp, a mobile-messaging application with end-to-end.
encryption.

In September 2015, Attorney-1 was representing two clients,
referred to herein as Client-1 and Client-2, who were awaiting sentencing in
their federal drug cases. Both Client-1 and Client-2 were facing lengthy prison
sentences. Before sentencing, on or about September 25, 2015, PANDALES,
while in the Middle District of Florida, obtained information about a cocaine
smuggling event. PANDALES provided this information to Attorney-1 with
the understanding that if law enforcement disrupted the smuggling venture,
Attorney-1’s clients would pay him for the information. Attorney-1 provided
the information about the smuggling event to Client-1 and Client-2, who, in
turn, provided it to federal law enforcement, under the false and fraudulent
pretenses that the information came from Client-1 and Client-2. This
information ultimately led to the seizure of a sizeable amount of cocaine.
PANDALES and Attorney-1 charged Client-1 and Client-2 approximately
$90,000 for this information; Attorney-1 collected a $10,000 fee while the
remaining $80,000 went to a third-party selected by PANDALES.

Around the beginning of January 2016, after Client-1 and Client-
2 had been sentenced to federal prison, PANDALES obtained information,

while in the Middle District of Florida, about another cocaine smuggling

Defendant’s Initials WA 24

 
venture. PANDALES provided this information to Attorney-1. Attorney-1,
in turn, provided the information to Client-1 and Client-2, who then relayed it
to federal law enforcement, again under the false and fraudulent pretenses that
the information came from Client-1 and Client-2. The information about the
cocaine smuggling venture led to an interdiction. This time, however,
PANDALES and Attorney-1 charged Client-1 and Client-2 approximately
$120,000 for this information. After Attorney-1 took his cut of approximately
$20,000, the remaining $100,000 went to a third-party selected by
PANDALES.

After these two cocaine smuggling ventures were thwarted by —
law enforcement authorities, Attorney-1 began requesting that the USAO
MODEL file a Rule 35 motion for both Client-1 and Client-2 based on the false
and fraudulent premise that Client-1 and Client-2 had legitimately cooperated.
with and provided information to federal law enforcement authorities about
cocaine smuggling activities. The USAO MDFL, however, did not file a Rule
35 motion for either client. Attorney-1 went so far as to file a motion with the
USDC MDFL who sentenced Client-1 and Client-2, complaining that the
USAO MDFPL had not filed a Rule 35 motion for either client. Attorney-1

later withdrew this motion.

Defendant’s Initials ) ) 25

 
In or around October or November 2017, PANDALES
contacted Attorney-1 and advised that a person known to the United States,
but referred to herein as “Target-1,” was in need of a criminal defense
attorney. Attorney-1 met with Target-1 in July 2018. During their meeting,
Attorney-1 explained to Target-1 that he would be able to purchase
information that could be used to obtain substantial assistance credit with
federal law enforcement authorities. Attorney-1 further explained that
obtaining substantial assistance credit could then result in a reduction in
Target-1’s anticipated prison sentence. Target-1 agreed to retain Attorney-1
and take advantage of the non-legal services being offered.

On February 2, 2019, PANDALES, from a location in the
Middle District of Florida, communicated with Attorney-1 over WhatsApp
regarding a cocaine smuggling venture. That same day, Attorney-1 sent this
information to his client, Target-1. The following day, on February 3, 2019,
Target-1 sent the information about the cocaine smuggling venture to
PANDALES, not knowing that PANDALES was involved in the conspiracy
with Attorney-1 and T arget-L. As far as Target-1 knew, PANDALES was a
person responsible for supplying information to federal law enforcement.
PANDALES provided the information from Target-1 to the FBI, falsely

attributing the information to Target-1, so Target-1 could get credit for it.

Defendant’s Initials { | [\ 26

 
PANDALES and Attorney-1 charged Target-1 $60,000 for this information,
but Target-1 only paid $50,000. |

On April 25, 2019, PANDALES, from a location in the Middle
District of Florida, communicated with Attorney-1 over WhatsApp regarding
another cocaine smuggling venture. That same day, Attorney-1 sent this
information to Target-1. The following day, on April 26, 2019, Target-1 sent
the information about the cocaine smuggling venture to PANDALES, still not
knowing that PANDALES was involved in the conspiracy with Attorney-1
and Target-1. PANDALES provided the information from Target-1 to the
FBI, falsely attributing the information to Target-1.

At the time PANDALES and Attorney-1 engaged in this
conspiracy to fraudulently obtain substantial assistance credit for Target-1,
they believed that an indictment against Target-1 by a federal grand jury in the
Middle District of Florida was imminent. Both PANDALES and Attorney-1
corruptly engaged in this conduct with the intention of influencing,
obstructing, and impeding the due administration of justice in Target-1’s
anticipated federal drug case in the Middle District of Florida.

PANDALES and Attorney-1’s conspiracy to defraud the United
States, and to obstruct the administration of justice, applied to seven of

Attorney-1’s clients, including Target-1, Client-1, and Client-2.

Defendant’s Initials i 27

 

 
12. Entire Agreement

This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been
made to the defendant or defendant's attorney with regard to such guilty plea.

13. Certification

The defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant
and that defendant fully understands its terms.

DATED this ate day of September, 2019.

KARIN B. HOPPMANN
Attorney for the United States,

Acting Under Authority Conferred
By 28 U.S.C. § 515

 

 

Odifnar Aragon Pandalel Simon A. Gaugush
Defendant Assistant United States Attorney

Deputy Chief, Criminal Division

Darlene Calzon Barror, Esq. ephine W. Thomas’ _
Attorney for Defendant ssistant United States Attorney
Chief, Criminal Division

 

 
